Fletcher, J.
It is maintained, on the part of the defendant, that the bill discloses no ground of jurisdiction in equity in this court. For the plaintiff, it is maintained, that this court has jurisdiction of the case, on' the ground of trust. It is admitted that no express trust is set out; but it is insisted, that the bill discloses a resulting trust by implication of law. *3To support this position, it should appear, from the facts set out, that when the conveyance was made by the plaintiff to the defendant, though it was absolute and unconditional in form, yet that by reason of the facts alleged, the defendant became thereby the trustee of the legal estate for the plaintiff) and was bound to convey it to him. Now the facts alleged in the bill, instead of supporting, most manifestly and conclusively repel, the idea of any resulting trust.
The bill alleges, in the most explicit terms, that the estate was conveyed to the defendant for the express purpose of giving the legal title to him, for his own use and benefit as a purchaser for a valuable consideration, fully and conclusively agreed on by the parties. There surely can be no trust of the legal estate, in favor of the plaintiff) resulting by implication of law from these facts. In truth, the charge against the defendant in the bill is, that he has failed to pay the consideration for the estate as a purchaser, and according to the agreement between the parties.
The bill alleges, that the defendant holds the legal title to the premises under the plaintiff’s warranty deed, without any good, legal, or valuable consideration “ and by fraud.” But this court, as a court of equity, has no jurisdiction of fraud as a distinct head of equity jurisdiction ; though in cases in which the court has jurisdiction, it can deal with matters of fraud which may arise incidentally. This court cannot take jurisdiction of the case, as of a suit for the specific performance of a contract; as the jurisdiction under that head is limited to written contracts, and this case is not within that class. Though a court having full equity powers might perhaps afford the plaintiff relief, yet the case clearly does not come within the limited equity jurisdiction of this court.*

Bill dismissed.


See the case of Livermore v. Aldrich, 5 Cush. 431.